Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,392,555. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:

Claims 1-24 of U.S. Patent No. 11,392,555 (hereinafter, “Patent”), contains every element of claims 1-26 of the instant application (hereinafter, “Instant Applicant”) and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  
Patent No. 11,392,555
Instant Application
Claim 1. A system comprising: a plurality of single-tenant file system nodes configured to provide file system access to an object store via a plurality of multitenant storage nodes; the plurality of multitenant storage nodes sharing access to the object store; and one or more management nodes configured to provision resources for the plurality of single-tenant file system nodes and the plurality of multitenant storage nodes by adding, in response to a request to provision a file system, a single-tenant file system node to the plurality of single-tenant file system nodes
Claim 1. A system, comprising: a plurality of single-tenant file system nodes configured to provide file system access to an object store via a plurality of multitenant storage nodes; the plurality of multitenant storage nodes sharing access to the object store; and one or more management nodes configured to provision resources for the plurality of single-tenant file system nodes and the plurality of multitenant storage nodes, including modifying resources within the system.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-12, 14-16 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (US Pub. 2013/0198459).
Regarding independent claims 1 and 14, Joshi discloses a system, comprising: 
a plurality of single-tenant file system nodes (Fig.8: File System Layer 813) configured to provide file system access to an object store (Fig.8: the primary storage system 212) via a plurality of multitenant storage nodes (Fig.8 Cache storage) (Fig.8 and [0127]: The CMS 220A-N may comprise a multi-level and/or file-level cache configured to monitor I/O requests at various levels 813A-N of the storage stack 811 of the virtual machine 208A-N and to selectively service the I/O requests by use of the virtual machine cache 213. The CMS 220A-N may be configured to maintain layer-specific cache metadata pertaining to cache operations at each layer 813A-N); 
the plurality of multitenant storage nodes (Fig.8 Cache storage) sharing access to the object store (Fig.8: the primary storage system 212); and 
one or more management nodes (Fig.8: Cache provisioner 214) configured to provision resources for the plurality of single-tenant file system nodes (Fig.8: File System Layer 813) and the plurality of multitenant storage nodes (Fig.8 Cache storage 216) ([0051]: The cache provisioner module 214 may be configured to provision resources of the cache storage 216 to the virtual machines 208A-N, which may comprise dynamically provisioning cache resources and/or I/O operations ("IOPS") to the virtual machines 208A-N. The cache provisioner module 214 may be configured to provide for sharing resources of the cache storage 216 between multiple virtual machines 208A-N.), including modifying resources within the system (i.e., [0051]: dynamically provisioning cache resources and/or I/O operations ("IOPS") to the virtual machines 208A-N.).
Regarding claims 2 and 15, Joshi teaches wherein the plurality of multitenant storage nodes are configured as a read cache for data objects stored in the object store (Fig.8 and [0076]).
Regarding claims 3 and 16. Joshi teaches wherein the plurality of multitenant storage nodes are distributed across a plurality of clusters (Fig.8).
Regarding claims 8 and 21, Joshi teaches wherein the plurality of single-tenant file system nodes comprise one or more cloud computing instances ([0053]).
Regarding claims 9 and 22, Joshi teaches wherein the plurality of single-tenant file system nodes comprise one or more containers within a cloud computing instance ([0053]).
Regarding claims 10 and 23, Joshi teaches wherein each of the plurality of multitenant storage nodes comprises a respective caching policy (Fig.8 and [0076]).
Regarding claims 11 and 24, Joshi teaches wherein the one or more management nodes are configured to modify the respective caching policy of one or more of the plurality of multitenant storage nodes (Fig.8 and [0076]).
Regarding claims 12 and 25, Joshi teaches wherein the plurality of single-tenant file system nodes comprise one or more protocol endpoints to facilitate the file system access to the object store ([0137]).

Allowable Subject Matter
Claims 4-7, 13, 17-20 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 4-7, 13, 17-20 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 4-7, and 17-20 identifying the distinct features “wherein the one or more management nodes are configured to provision the resources by adding, allocating, upscaling and provisioning a new single-tenant file system node associated with the tenant, in response to a request to provision a file system, a single-tenant file system node to the plurality of single-tenant file system nodes.", which are not taught or suggested by the prior art of records.
Claims 13 and 26 identifies the distinct features “wherein each tenant of a plurality of tenants is associated with a corresponding encryption key, and the plurality of single-tenant file system nodes are configured to write data to the plurality of multitenant storage nodes using the corresponding encryption key of an associated tenant", which are not taught or suggested by the prior art of records.
Claims 4-7, 13, 17-20 and 16 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. 

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135